       1:20-cv-01240-HAB # 7   Page 1 of 6                                     E-FILED
                                                   Wednesday, 08 July, 2020 03:21:14 PM
                                                          Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Kennado K. Taylor,                           )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )   20-1240
                                             )
Joshua Anglin, et al.                        )
                                             )
                        Defendants.          )
                                             )
                                             )

                          Merit Review Order

       The plaintiff, proceeding pro se, and currently incarcerated at
Pontiac Correctional Center, brought the present lawsuit alleging
Eighth Amendment violations. The case is now before the court for
a merit review of plaintiff’s claims. The court is required by 28
U.S.C. § 1915A to “screen” the plaintiff’s complaint, and through
such process to identify and dismiss any legally insufficient claim,
or the entire action if warranted. A claim is legally insufficient if it
“(1) is frivolous, malicious, or fails to state a claim upon which relief
may be granted; or (2) seeks monetary relief from a defendant who
is immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

     Plaintiff has accumulated at least three strikes under 28
U.S.C. § 1915(g). See Taylor v. Dammermann, No. 19-CV-497 (S.D.
      1:20-cv-01240-HAB # 7   Page 2 of 6




Ill.). He is therefore prohibited from proceeding in forma pauperis
unless he sufficiently alleges that he is under imminent danger of
serious physical injury. The imminent danger inquiry is two-
pronged. The first prong is construed narrowly to include genuine
emergencies where “time is pressing” and a “threat . . . is real and
proximate.” Heimermann v. Litscher, 337 F.3d 781, 782 (7th Cir.
2003); see also Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).
Furthermore, the harm must be occurring “at the time the
complaint is filed.” Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir.
2003). The second prong, danger, must be of “serious physical
injury.” 28 U.S.C. § 1915(g); Fletcher v. Deathridge, 2008 WL
4724173, at *2 (C.D. Ill. Oct. 23, 2008).

      Plaintiff alleges that prison officials have refused to transfer
him to a different area of the prison and issue Keep Separate From
(KSF) orders in response to threats of harm other inmates have
made towards him. Plaintiff alleges he has identified the inmates by
cell numbers because he does not know their names. The Court
finds that Plaintiff has sufficiently alleged that he is in imminent
danger of serious physical injury.

      Plaintiff states an Eighth Amendment claim for failure to
protect from harm against Defendants Anglin and Jackson.
Balsewicz v. Pawlyk, --- F.3d ---, 2020 WL 3481688, at *2 (7th Cir.
2020). No reasonable inference arises that mental health staff is
responsible for security, and, therefore, Defendants Renzi, Webber,
Gaskell, Howell, Carlson, and Prtro will be dismissed. Defendants
Darrow, Bruce, Judge JES, Judge SEM, and Judge MMM, all
district court judges, are absolutely immune for actions taken in
their capacities as judges; Plaintiff cannot sue them for decisions
they made in other cases. Polzin v. Gage, 636 F.3d 834, 838 (7th
Cir. 2011). These defendants will be dismissed as well.

     Plaintiff also filed a Motion for Temporary Restraining Order.
(Doc. 6). Plaintiff asks the Court to issue an injunction directing
prison officials to transfer him to another prison or housing unit
and to help him exhaust administrative remedies. Defendants have
not been served, and Plaintiff has not made the required showing as
to why service should not be required for the Court to issue
       1:20-cv-01240-HAB # 7   Page 3 of 6




injunctive relief. Fed. R. Civ. P. 65(a)-(b). Plaintiff’s exhibits suggest
that prison officials have taken steps to address his concerns. While
Plaintiff’s allegations are sufficient to satisfy the imminent danger
inquiry, Plaintiff has not shown a reasonable likelihood of success
on the merits. Foodcomm Int’l v Barry, 328 F.3d 300, 303 (7th Cir.
2003). Plaintiff’s motion is denied.

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
           U.S.C. § 1915A, the court finds that the plaintiff states
           an Eighth Amendment claim for failure to protect from
           harm against Defendants Anglin and Jackson. Any
           additional claims shall not be included in the case,
           except at the court’s discretion on motion by a party for
           good cause shown or pursuant to Federal Rule of Civil
           Procedure 15.

     2.    This case is now in the process of service. The plaintiff is
           advised to wait until counsel has appeared for the
           defendants before filing any motions, in order to give the
           defendants notice and an opportunity to respond to those
           motions. Motions filed before defendants' counsel has
           filed an appearance will generally be denied as
           premature. The plaintiff need not submit any evidence to
           the court at this time, unless otherwise directed by the
           court.

     3.    The court will attempt service on the defendants by
           mailing each defendant a waiver of service. The
           defendants have 60 days from the date the waiver is sent
           to file an answer. If the defendants have not filed answers
           or appeared through counsel within 90 days of the entry
           of this order, the plaintiff may file a motion requesting
           the status of service. After the defendants have been
           served, the court will enter an order setting discovery and
           dispositive motion deadlines.

     4.    With respect to a defendant who no longer works at the
           address provided by the plaintiff, the entity for whom
 1:20-cv-01240-HAB # 7   Page 4 of 6




     that defendant worked while at that address shall provide
     to the clerk said defendant's current work address, or, if
     not known, said defendant's forwarding address. This
     information shall be used only for effectuating service.
     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the
     public docket nor disclosed by the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
     must mail his discovery requests and responses directly
     to defendants' counsel. Discovery requests or responses
     sent to the clerk will be returned unfiled, unless they are
     attached to and the subject of a motion to compel.
     Discovery does not begin until defense counsel has filed
     an appearance and the court has entered a scheduling
     order, which will explain the discovery process in more
     detail.

7.   Counsel for the defendants is hereby granted leave to
     depose the plaintiff at his place of confinement. Counsel
 1:20-cv-01240-HAB # 7   Page 5 of 6




      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Defendants Renzi,
      Webber, Gaskell, Howell, Carlson, Prtro, Darrow, Bruce,
      Judge JES, Judge SEM, and Judge MMM.

12.   The clerk is directed to attempt service on Defendants
      Anglin and Jackson pursuant to the standard
      procedures.

13.   Plaintiff filed a Motion to Request Counsel [5]. Plaintiff
      has no constitutional or statutory right to counsel in this
      case. In considering the Plaintiff’s motion, the court asks:
      (1) has the indigent Plaintiff made a reasonable attempt
      to obtain counsel or been effectively precluded from doing
      so; and if so, (2) given the difficulty of the case, does the
      plaintiff appear competent to litigate it himself? Pruitt v.
      Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). Plaintiff has
      not satisfied the first prong. A plaintiff typically does this
      by writing several attorneys and attaching copies of any
 1:20-cv-01240-HAB # 7   Page 6 of 6




      responses received. Plaintiff’s motion [5] is denied with
      leave to renew.

14.   Plaintiff’s Motion for a Temporary Restraining Order [6] is
      denied.

15.   Plaintiff’s Petition to Proceed in forma pauperis [3] is
      granted. Clerk is directed to enter the standard text order
      assessing an initial filing fee and ordering collection of
      the remainder of the fee due.



            Entered this 8th day of July, 2020.




                   s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
